In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3240 
LIONEL BORDELON, 
                                                  Plaintiff‐Appellant, 

                                  v. 

BOARD OF EDUCATION OF THE CITY 
OF CHICAGO, a municipal corporation, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 11 C 08205 — Edmond E. Chang, Judge. 
                     ____________________ 

   ARGUED NOVEMBER 2, 2015 — DECIDED FEBRUARY 3, 2016 
               ____________________ 

   Before BAUER, POSNER, and KANNE, Circuit Judges. 
    KANNE,  Circuit  Judge.  On  January  28,  2011,  the  Local 
School  Council  in  charge  of  Kozminski  Community Acade‐
my voted to not renew the contract of long‐tenured principal 
Lionel Bordelon. Bordelon, who was 63 at the time, believed 
that  his  supervisor  and  Chief Area  Officer  for  the  Board  of 
Education of the City of Chicago, Dr. Judith Coates, manipu‐
lated and exercised undue influence over the Council’s deci‐
2                                                       No. 14‐3240 

sion. Bordelon alleges that Coates did so because of his age, 
which, if true, would violate the Age Discrimination in Em‐
ployment  Act,  29  U.S.C.  § 623.  The  district  court  granted 
summary judgment to the Board on Bordelon’s claim of age 
discrimination. We affirm. 
                         I. BACKGROUND 
     A. Factual Background 
    In  1993,  Bordelon  became  the  Principal  of  Kozminski 
Community Academy, a kindergarten through eighth grade 
school  in  the  Chicago  Public  School  system.  Although  the 
Board of Education of the City of Chicago (“Board”)  super‐
vises  schools  within  its  system,  the  Local  School  Council 
(“Council”) is responsible for hiring, evaluating, and renew‐
ing contracts for principals in its area. The Board employs a 
Chief Area Officer to supervise the principals assigned to his 
or her area. 
   In October 2009, the Board hired Coates to serve as Chief 
Area Officer for Area 15, making her Bordelon’s supervisor. 
According  to  Bordelon,  Coates  immediately  “began  taking 
steps to remove [him] from his position at Kozminski.” (Ap‐
pellant’s Br. at 4.) 
     When Coates began her  new job, she  inherited from her 
predecessor  a  list  of  five  or  six  principals. According  to  Ta‐
wana  Sanders,  Coates’s  former  executive  assistant,  it  was  a 
list of “older black principals to be disciplined.” Sanders re‐
called that the list included Bordelon; Lori Lennox, principal 
of Doolittle  Elementary;  and Mary  Rogers, principal  of  Em‐
mett  Till  Academy.  All  three  principals  were  in  charge  of 
schools  that  were  performing  in  the  bottom  of  Area  15 
schools. 
No. 14‐3240                                                         3

    In  February  2010,  Coates  and  the  Board  fired  Sanders. 
Sanders  testified  that  she  “just  felt  that  the  Board  wanted 
someone  younger  and  brighter.”  Brighter,  she  explained, 
meant  that  the  replacement  “has  got  more  education,  or 
maybe she has a field in that position, she could do a better 
job.” 
    Coates’s efforts to remove Bordelon did not begin in ear‐
nest  until  November  2010.  On  November  16,  2010,  Coates 
sent Bordelon notice of a pre‐discipline hearing based on in‐
subordination from September through November 2010. The 
notice  contained  the  following  allegations:  (1)  failing  to  re‐
spond to a parent issue raised on November 2; (2) failing to 
comply with a request from September 20 to set up a parent 
meeting  in  October;  (3)  failing  to  schedule  a  meeting  re‐
quested in an October 25 email regarding the arrest of sever‐
al Kozminski students; and (4) failing to respond to Coates’s 
email  from  November  4  regarding  resolution  of  the  three 
aforementioned matters. As a result of his hearing, Bordelon 
received  a  five‐day  suspension  without  pay,  which  he  ap‐
pealed and never served. 
    On  December  7,  2010,  Coates  issued  an  evaluation  of 
Bordelon  that  said  he  “needs  improvement,”  noting  that 
Kozminski was on academic probation for the second year in 
a row with test scores trending downward. 
    In December 2010, the Council had a meeting, which on‐
ly five of the nine members attended. At this meeting, Coun‐
cil member Everhart testified that Coates “more or less sug‐
gested …  [t]hat  it  was  time  for  [Bordelon]  to  give  it  up.” 
Everhart clarified, however, that he thought Coates was not 
referring to Bordelon’s age but to Kozminski’s declining test 
scores. 
4                                                                   No. 14‐3240 

    Next,  in  a  letter  dated  December  29,  2010,  Coates  reas‐
signed Bordelon to home with full pay pending the outcome 
of  an  investigation  into  the  following  misconduct:  (1)  im‐
properly replacing asbestos‐containing tile at Kozminski; (2) 
purchasing  irregularities;  and  (3)  tampering  with  school 
computers in  a  manner  that  impeded  access  to  Kozminski’s 
records  by  the  Board.  James  Ciesel,  deputy  general  counsel 
for the Board, testified that he intended to prepare dismissal 
charges depending on the resolution of the investigation. 
    Instead,  on  January  28,  2011,  while  Bordelon  was  still 
suspended  with  pay,  the  Council  voted  not  to  renew  Bor‐
delon’s  contract.  Three  members  voted  against  renewal, 
three  voted  in  favor  of  renewal,  and  three  abstained.1  The 
Council  informed  Bordelon  that  the  decision  not  to  renew 
was based on the following reasons: (1) “[f]ailure to provide 
adequate  principal  reports”  to  the  Council;  (2)  not  being 
evaluated  as  “highly  qualified”;  (3)  “not  meet[ing]  the  re‐
quirements needed to have an effective and safe school envi‐
ronment”;  (4)  “[l]ow  test  scores”;  (5)  “[d]isciplinary  prob‐
lems”; and (6) “[p]arents do not feel you are open and recep‐
tive to them.” 
    On  February  28,  2011,  Bordelon  submitted  his  notice  of 
retirement  effective  June  30,  2011,  the  end  of  his  non‐
renewed contract. 


                                                 
1  A  majority  of  all  the  members  of  the  Council  constitutes a quorum  to 

vote  on  the  renewal  of  a  principal’s  contract.  105  ILCS  5/34‐2.2(c).  If  a 
quorum is present, for the contract to be renewed, a majority of the full 
membership of the Council must vote in favor of renewal, which would 
ordinarily be six votes. Id. According to Bordelon, however, there was a 
vacancy on the Council, which meant that he only needed five votes. 
No. 14‐3240                                                            5

      B. Procedural History 
    On  November  16,  2011,  Bordelon  filed  suit  against  the 
Board alleging (1) discrimination on the basis of age in viola‐
tion of the Age Discrimination in Employment Act (ADEA), 
29 U.S.C. § 623; (2) discrimination on the basis of race in vio‐
lation of Title VII, 42 U.S.C. § 2000e‐2, and 42 U.S.C. § 1981; 
(3)  retaliation  in  violation  of  Title  VII,  the  ADEA,  and  42 
U.S.C. § 1981; (4) constructive discharge; and (5) deprivation 
of due process. 
   The  Board  moved  for  summary  judgment  on  all  of  Bor‐
delon’s  claims,  which  the  district  court  granted.2  With  re‐
spect  to  Bordelon’s  age  discrimination  claim,  the  district 
court  found  that  the  evidence  Bordelon  claimed  was  direct 
proof of age discrimination “do[es] not support a finding of 
discriminatory intent.” 
    Bordelon then filed a motion for reconsideration in which 
he  pointed  to  more  evidence  that  he  thought  supported  his 
age discrimination claim. The district court excluded the ad‐
ditional  evidence  as  inadmissible  hearsay,  lacking  founda‐
tion,  or  too  conclusory  to  withstand  summary  judgment. 
This appeal followed. 
                                           II. ANALYSIS 
    Bordelon’s  sole  issue  on  appeal  is  whether  the  district 
court properly granted  summary judgment to the Board on 
his claim of age discrimination. We hold that it did. 
    We review a district court’s grant of summary judgment 
de  novo.  Sartor  v.  Spherion  Corp.,  388  F.3d  275,  277  (7th  Cir. 
                                                 
2 Bordelon only appeals the grant of summary judgment with respect to 

his claim of age discrimination. 
6                                                              No. 14‐3240 

2004).  We  view  the  facts,  and  all  reasonable  inferences 
drawn  from  those  facts,  in  the  light  most  favorable  to  the 
nonmoving  party.  Id.  at  278.  A  district  court’s  evidentiary 
ruling  to  strike  certain  factual  allegations,  however,  “is  re‐
viewed  under  a  deferential  abuse  of  discretion  standard 
even  on  a  motion  for  summary  judgment.”  Lucas  v.  Chi. 
Transit Auth., 367 F.3d 714, 720 (7th Cir. 2004). 
    Summary judgment is appropriate “if the movant shows 
that there  is no  genuine dispute as to any  material  fact  and 
the movant is entitled to judgment as a matter of law.” Fed. 
R.  Civ.  P.  56(a);  see  also  Celotex  Corp.  v.  Catrett,  477  U.S.  317, 
322  (1986).  This  requires  that  “there  be  no  genuine  issue  of 
material fact,” and “the mere existence of some alleged factual 
dispute” will not defeat summary judgment. Anderson v. Lib‐
erty Lobby, Inc., 477 U.S. 242, 247–48 (1986). 
    We  have  made  clear  that  “[t]he  evidence  supporting  a 
factual assertion must represent admissible evidence.” Judson 
Atkinson Candies, Inc. v. Latini‐Hohberger Dhimantec, 529 F.3d 
371,  382  (7th  Cir.  2008)  (emphasis  added).  “[C]onclusory 
statements, not  grounded in specific facts, are not sufficient 
to avoid summary judgment.” Lucas, 367 F.3d at 726; see also 
Gabrielle M. v. Park Forest‐Chi. Heights, Ill. Sch. Dist. 163, 315 
F.3d  817,  822  (7th  Cir.  2003)  (“Rule  56  demands  something 
more specific than the bald assertion of the general truth of a 
particular matter, rather it requires affidavits that cite specif‐
ic concrete facts establishing the existence of the truth of the 
matter asserted.” (quotation marks omitted)). 
    The ADEA prohibits an employer from “discriminat[ing] 
against any individual … because of such individual’s age.” 
29  U.S.C.  § 623(a)(1).  Bordelon,  however,  has  not  sued  the 
entity responsible for not renewing his contract—the  Coun‐
No. 14‐3240                                                                           7

cil3—instead  choosing  to  sue  the  Board,  relying  on  a  “cat’s 
paw”  theory  of  liability.  See  Staub  v.  Proctor  Hosp.,  562  U.S. 
411, 415–16 (2011). 
    Therefore,  to  withstand  summary  judgment,  Bordelon 
must point to evidence upon which a trier of fact could con‐
clude that Coates (1) harbored discriminatory animus based 
on  his  age  and  (2)  gave  the  Council  information  that  influ‐
enced its decision not to renew his contract. 
     A. Coates’s Discriminatory Motivation 
    A  plaintiff  may  prove  discriminatory  intent  under  the 
ADEA by relying on either the direct method of proof or the 
indirect method of proof.4 Atanus v. Perry, 520 F.3d 662, 671 
(7th Cir. 2008). 
   Under the direct method  of proof, the  plaintiff may  rely 
on either direct evidence or circumstantial evidence to show 
discriminatory motivation. Rudin v. Lincoln Land Cmty. Coll., 
420 F.3d 712, 720–21 (7th Cir. 2005). 
   Direct  evidence,  which  is  quite  rare,  is  “an  acknowledg‐
ment of discriminatory intent by the defendant.” Id. (quoting 
Troupe  v.  May  Dep’t  Stores  Co.,  20  F.3d  734,  736  (7th  Cir. 
1994)). 


                                                 
3 The Council is a legal entity separate from the Board. 105 ILCS 5/34‐2.1. 

It follows then that the Council can be sued in its own name for its con‐
duct  in  not  renewing  a  principal’s  contract.  See  Asllani  v.  Bd.  of  Educ.  of 
City of Chi., 845 F. Supp. 1209, 1219–20 (N.D. Ill. 1993).  
4 Bordelon does not rely on the indirect method of proof, which would 

proceed  under  the  familiar  burden‐shifting  framework  of  McDonnell‐
Douglas Corp. v. Green, 411 U.S. 792 (1973). 
8                                                           No. 14‐3240 

    Circumstantial evidence is evidence that “allows the trier 
of  fact  to  infer  intentional  discrimination  by  the  deci‐
sionmaker.”  Id.  (quotation  marks  omitted).  We  have  recog‐
nized  four  types  of  circumstantial  evidence  of  intentional 
discrimination: 
        (1) suspicious timing; (2) ambiguous statements or 
        behavior towards other employees in the protected 
        group;  (3)  evidence,  statistical  or  otherwise,  that 
        similarly situated employees outside of the protect‐
        ed  group  systematically  receive  better  treatment; 
        and  (4)  evidence  that  the  employer  offered  a  pre‐
        textual reason for an adverse employment action. 
Dickerson  v.  Bd.  of  Trs.  of  Cmty.  Coll.  Dist.  No.  522,  657  F.3d 
595, 601 (7th Cir. 2011). 
  Because Bordelon has chosen to proceed under the direct 
method  of  proof,  he  must  point  to  admissible  evidence, 
whether  direct  or  circumstantial,  of  Coates’s  discriminatory 
motivation based on age.  
     1. Evidence the District Court Admitted 
    Before  the  district  court—and  on  appeal—Bordelon  re‐
lied  on  several  pieces  of  circumstantial  evidence  that  he 
claims  give  rise  to  an  inference  of  Coates’s  age  discrimina‐
tion.  First,  he  points  to  Everhart’s  testimony  that  Coates 
“more  or  less  suggested …  [t]hat  it  was  time  for  [Bordelon] 
to give it up.” This comment was made at a Council meeting 
in December 2010—shortly before it would vote on whether 
to renew Bordelon’s contract. Bordelon contends that this is 
an ambiguous statement akin to a company’s remarks that it 
would  “not  keep[]  employees  on  until  they  reached  sixty‐
five.” Robinson v. PPG Indus., Inc., 23 F.3d 1159, 1164–65 (7th 
Cir. 1994). This “express remark[] about Plaintiff’s age” and 
No. 14‐3240                                                            9

its  suspicious  timing,  Bordelon  argues,  could  lead  a  trier  of 
fact to infer that Coates held an age animus. (Appellant’s Br. 
at 5.) 
    Coates’s  statement  is  not  an  express  remark  about  Bor‐
delon’s age. Nor is it an ambiguous remark sufficient to give 
rise to an inference that Coates was motivated by age. Ever‐
hart clarified that he thought this statement was referring to 
the school’s poor academic performance, not Bordelon’s age. 
Council  member  Chantelle  Allen  testified  that  Coates  did 
not  make  any  statements  about  Bordelon’s  age  at  the  meet‐
ing.  The  statement  made,  unlike  Robinson,  does  not  even 
mention  age.  Coupled  with  the  testimony  of  Everhart  and 
Allen, no rational trier of fact could draw the inference that 
Coates  was  motivated  to  discriminate  against  Bordelon 
based on his age because of this statement. 
     Bordelon  also  points  to  Sanders’s  testimony  that  Coates 
had  a  list  of  five  or  six  “older  black  principals  to  be  disci‐
plined.” This list does not support an inference of intentional 
discrimination based on age. First, there was a younger prin‐
cipal  included  on  the  list;  Lennox  was  only  48.  Second,  the 
two principals that Sanders identified as having been on the 
list were both, like Bordelon, in charge of poorly performing 
schools.  Third,  Sanders  did  not  testify  as  to  who  the  other 
two or three principals on the list were. Finally, the mere fact 
that  older  principals  appeared  on  the  list  does  not  support 
an inference of age discrimination where most of the princi‐
pals in Area 15 were older—only two of the sixteen principals 
were  under  40  years  old.  Bordelon  has  offered  no  explana‐
tion  as  to  why  these  principals  were  on  this  list  or  whether 
they  merited  discipline.  Therefore,  Sanders’s  testimony 
10                                                         No. 14‐3240 

about  the  list  does  not  give  rise  to  an  inference  of  age  dis‐
crimination by Coates. 
    Additionally,  as  evidence  that  Coates  favored  younger 
workers, Bordelon relies on Sanders’s testimony that Coates 
fired  her  and  replaced  her  with  someone  “younger  and 
brighter.”  Sanders  explained,  however,  that  she  meant  that 
her  replacement  must  have  “more  education,  or  maybe  she 
has  a  field  in  that  position,  she  could  do  a  better  job.”  This 
testimony does not give rise to an inference that Coates was 
motivated  by  age  discrimination  where  Sanders  expressly 
disavowed that she was replaced because of her age. Instead, 
she testified that she was replaced by someone who could do 
a  better  job.  Her  impression  that  Coates  wanted  someone 
younger, without more, does not give rise to an inference of 
intentional discrimination. 
      2. Evidence the District Court Excluded 
   Additional evidence that Bordelon cites on appeal was ei‐
ther  excluded  by  or  not  raised  in  front  of  the  district  court. 
Because Bordelon has not argued on appeal that the district 
court  abused  its  discretion  in  excluding  the  following  evi‐
dence,  he  has  waived  any  argument  about  its  exclusion  be‐
ing improper. Lucas, 367 F.3d at 726. 
    Assuming arguendo that Bordelon had not waived these 
arguments,  the  district  court  did  not  abuse  its  discretion  in 
excluding  this  evidence,  nor  does  the  evidence  to  which  he 
directs us give rise to an inference of discriminatory motiva‐
tion sufficient to withstand summary judgment. 
    Sanders testified that Coates would “pick on” principals 
sixty  years  of  age  or  older  “by  saying  that  their  paperwork 
was  wrong.”  Sanders  testified  that  Coates  would  “make 
No. 14‐3240                                                        11

negative  remarks  about  older  principals  to  her  team”  but 
would  not  treat  younger  principals  that  way.  Bordelon 
points  to  the  similar  testimony  of  Velma  Cooksey,  another 
older principal supervised by Coates. Cooksey testified that 
Coates  “humiliated  the  only  [sic]  older  principals”  and 
“showed favoritism for the younger workers against the old‐
er workers.” 
    In  Lucas,  we  concluded  that  the  district  court  did  not 
abuse its discretion in excluding statements that the supervi‐
sor  “treated  African‐Americans  ‘more  harshly’ …  [or]  that 
African‐Americans  were  asked  to  change  rail  ties  more  fre‐
quently,  work  longer  sections  of  the  track  and  were  written 
up for reasons that non‐African‐Americans were not.” Lucas, 
367 F.3d at 726.  
    Cooksey’s and Sanders’s testimony is as conclusory as the 
testimony rejected in Lucas. Neither offers specific facts upon 
which  to  conclude  Coates  treated  older  principals  in  a  dis‐
criminatory manner. Instead, just like the statements exclud‐
ed  in  Lucas,  Sanders  and  Cooksey  only  offered  sweeping 
generalizations about the way the protected class was treat‐
ed.  Because  this  evidence  is  not  sufficient  to  preclude  sum‐
mary judgment, the district court did not abuse its discretion 
in excluding it. 
   Finally,  Bordelon  points  to  the  affidavit  of  Clarice  Berry, 
president  of  the  Chicago  Principals  and Administrators As‐
sociation.  Berry’s  affidavit  stated  that  “Coates  treated  older 
principals, including Plaintiff, in a discriminatory manner by 
giving  schools  with  older  principals  less  support  than 
schools  with  younger  principals.  I  know  this  from  discus‐
sions I had with older principals in Area 15. Younger princi‐
12                                                       No. 14‐3240 

pals  did  not  mention  to  me  that  they  experienced  a  lack  of 
curriculum support from Coates.” 
    Berry’s  testimony  is  inadmissible  hearsay  and  was 
properly excluded. Fed. R. Evid. 801(c), 802. Bordelon argues 
that  Berry’s  testimony  is  not  hearsay  because  it  falls  under 
the  exclusion  from  hearsay  for  an  opposing  party’s  state‐
ment. Fed. R. Evid. 801(d)(2). The opposing party in this case 
is the Board. Berry’s testimony comes from statements made 
by other principals in Area 15. Bordelon has not alleged that 
the  Board  adopted  the  other  principals’  statements  or  au‐
thorized  the  principals  to  speak  on  its  behalf.  Presumably, 
Bordelon is arguing that these constitute statements made by 
Board employees “on a matter within the scope of that rela‐
tionship,”  and  so  their  statements  should  be  admissible 
against the Board under Rule 801(d)(2)(D). 
    To  fall  within  the  exclusion  from  hearsay,  however,  the 
statements made by the other principals must be within the 
scope  of  their  employment  relationship  with  the  Board. 
“[N]ot  everything  that  relates  to  one’s  job  falls  within  the 
scope of one’s agency or employment.” Williams v. Pharmacia, 
Inc., 137 F.3d 944, 950 (7th Cir. 1998). An employee “need not 
have been personally involved in that action, but her duties 
must  encompass  some  responsibility  related  to  ‘the  deci‐
sionmaking  process  affecting  the  employment  action.’”  Ste‐
phens  v.  Erickson,  569  F.3d  779,  793  (7th  Cir.  2009)  (quoting 
Simple v. Walgreen Co., 511 F.3d 668, 672 (7th Cir. 2007)). 
   In Williams, we held that the  complaints  of sex discrimi‐
nation  made  by  five  other  female  employees  did  not  fall 
within Rule 801(d)(2)(D) because “[n]one of the women were 
agents  of  [the  defendant]  for  the  purpose  of  making  mana‐
gerial  decisions  affecting  the  terms  and  conditions  of  their 
No. 14‐3240                                                       13

own employment.” 137 F.3d at 950. The same is true in this 
case.  The  complaints  of  age  bias  made  by  the  other  princi‐
pals  do  not  fall  within  the  scope  of  their  employment  be‐
cause they did not have authority to make managerial deci‐
sions  on  behalf  of  the  Board  regarding  their  own  employ‐
ment.  Accordingly,  the  exclusion  from  hearsay  under  Rule 
801(d)(2)  is  inapplicable,  and  the  district  court  properly  ex‐
cluded Berry’s testimony. 
    In  conclusion,  Bordelon  has  not  constructed  “a  convinc‐
ing mosaic of circumstantial evidence that [would] allow[] a 
jury  to  infer  intentional  discrimination  by  the  decisionmak‐
er.”  Makowski  v.  SmithAmundsen  LLC,  662  F.3d  818,  824  (7th 
Cir.  2011)  (quotation  marks  omitted).  Therefore,  the  district 
court  properly  granted  summary  judgment  in  favor  of  the 
Board.  
   B. Coates’s Influence on the Council’s Decision 
    In  order  to  maintain  his  suit  against  the  Board  for  the 
Council’s  decision,  Bordelon  must  also  show  that  Coates  in‐
fluenced  the  Council’s  decision  by  relying  on  the  cat’s  paw 
theory of liability. 
   “[C]at’s  paw  liability  may  be  imposed  on  an  employer 
where the plaintiff can show that an employee with discrimi‐
natory  animus  provided  factual  information  or  other  input 
that  may  have  affected  the  adverse  employment  action.” 
Smith  v.  Bray,  681  F.3d  888,  897  (7th  Cir.  2012)  (quotation 
marks  omitted  and  emphasis  added).  Because  Coates  and 
the  Board  were  not  the  decision‐makers  in  this  case,  Bor‐
delon  must  show  that  Coates  bore  a  discriminatory  animus 
that  influenced  the  Council.  Bordelon  did  not  point  to  evi‐
dence  “that  the  biased  subordinate  actually  harbored  dis‐
14                                                     No. 14‐3240 

criminatory  animus  against  the  victim  of  the  subject  em‐
ployment action,” so the cat’s paw theory of liability cannot 
save  his  case  from  summary  judgment.  Johnson  v.  Koppers, 
Inc., 726 F.3d 910, 914 (7th Cir. 2013). 
     Furthermore,  there  is  substantial  evidence  in  the  record 
that  the  Council  had  independent  reasons  for  choosing  not 
to  renew  Bordelon’s  contract,  making  it  quite  unlikely  that 
Coates influenced its decision. Accordingly, the district court 
properly granted the Board’s motion for summary judgment. 
                        III. CONCLUSION 
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is AFFIRMED.